Citation Nr: 1220751	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-29 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for service-connected peripheral neuropathy of the left lower extremity, associated with service-connected diabetes mellitus. 

2.  Entitlement to an initial disability rating greater than 10 percent for service-connected peripheral neuropathy of the right lower extremity, associated with service-connected diabetes mellitus.   

3.  Entitlement to an initial disability rating greater than 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which awarded service connection for peripheral neuropathy of the right and left lower extremities and assigned 10 percent disability ratings for each lower extremity, effective September 12, 2005, and awarded service connection for bilateral hearing loss and assigned a noncompensable disability rating effective September 8, 2006.  The Veteran perfected appeals of the assigned ratings.  

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for peripheral neuropathy of the bilateral lower extremities and bilateral hearing loss, the Board has characterized this issues in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service- connected disability). 

In October 2007, the RO increased the Veteran's disability rating for bilateral hearing loss to 10 percent effective September 8, 2006.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Review of the record reveals that in May 2012, the Veteran's representative asserted that the Veteran is entitled to initial disability ratings greater than 10 percent for service-connected peripheral neuropathy of the bilateral lower extremities because such disabilities have been manifested by symptoms described by the representative as "severe" in degree.  Regarding the Veteran's service-connected bilateral hearing loss, the Veteran asserts that he is entitled to at least a 30 percent disability rating such disability.

The Veteran underwent a VA diabetes examination in October 2005.  That examination report did contain limited findings pertaining to his diagnosed peripheral neuropathy of the bilateral lower extremities.  While VA treatment records associated with the claims folder also contain occasional neurology consultations, the most recent of which is dated September 2008, it does not appear that the Veteran has been afforded a VA neurological examination to evaluate the severity of these disabilities.  In addition, the Veteran and his representative assert that symptoms manifested by peripheral neuropathy of the lower extremities may have worsened since the September 2008 neurological evaluation, which is now more than 3 years old.  To ensure that the record reflects the current severity of the Veteran's peripheral neuropathy of the bilateral lower extremities, a contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Thus, upon remand, the Veteran should be afforded a VA neurological examination of his bilateral lower extremities for service-connected peripheral neuropathy.  

Regarding the Veteran's service-connected bilateral hearing loss, review of the record reveals that this disability was most recently evaluated in a VA audiology examination dated May 2007, more than 5 years ago.  The Veteran appears to suggest that his bilateral hearing loss may have worsened since that examination, which he is competent to report.  To ensure that the record reflects the current severity of the bilateral hearing loss disability on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Thus, upon remand, the Veteran should be afforded a VA audiology examination of his service-connected bilateral hearing loss.    

In addition, it appears that there may be outstanding VA and private treatment records relevant to the disabilities on appeal.  Although the Veteran indicated that all relevant private treatment records would be associated with any records received from the Social Security Administration (SSA), the Board notes that the only private treatment records received from that agency in September 2008 are dated from 1999 to 2002.  As such, the Veteran should be provided another opportunity to submit any private treatment records pertaining to any treatment received for peripheral neuropathy of the bilateral lower extremities dating since September 2004, and bilateral hearing loss dating since September 2005, to include records of any treatment received from Dr. Nelson as alluded to in an August 2005 VA treatment note, and from Indian Town Podiatry as alluded to in a September 2007 VA treatment note.  The Board also notes that the most recent VA treatment records associated with the claims folder are dated June 2009.  Thus, relevant ongoing VA and private treatment records, if any, should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should notify the Veteran that private treatment records received from the SSA in 2008 that pertain to the disabilities on appeal date only through 2002.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment from all health care providers, both VA and private, who have treated him for service-connected peripheral neuropathy of the bilateral lower extremities since September 2004, and for service-connected bilateral hearing loss since September 2005, to include records of any treatment received from Dr. Nelson as alluded to in an August 2005 VA treatment note, and from Indian Town Podiatry as alluded to in a September 2007 VA treatment note.  After securing any necessary release, the RO/AMC should obtain any records which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

Ongoing VA treatment records, if any, dating since June 2009 should be obtained from the Pittsburgh, Pennsylvania VA Medical Center, to include records of any treatment received at the VA Uniontown Outpatient Clinic.  

2.  After all treatment records, if any, are associated with the claims file, the Veteran should be afforded a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss disability.  The claims folder must be made available to the examiner.  
All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should also identify all functional impairments resulting from the Veteran's bilateral hearing loss disability.  A complete rationale for all opinions expressed must be provided. 

3.  After all treatment records, if any, are associated with the claims file, the Veteran should be afforded a VA neurology examination by an appropriate examiner to determine the current severity of his service-connected peripheral neuropathy of the bilateral lower extremities associated with service-connected disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated tests and/or studies should be performed.  

The examiner should review the October 2005 VA diabetes examination report and document the Veteran's reported history of neuropathy of the bilateral lower extremities as it pertains to both nonservice-connected orthopedic injury of the back and knee, and as it pertains to service-connected diabetes mellitus.  The examiner should also note that the Veteran is service-connected for Waldenstrom's Macroglobulinema (a type of non-Hodgkin's lymphoma).  

The examiner should identify any evidence of neuropathy of the bilateral lower extremities.  The examiner should also describe the movement of the muscles of the lower extremities, to include both feet.  The examiner should identify any evidence of reflex changes, characteristic pain, muscle spasm, and sensory or motor impairment in each lower extremity.  In addition, the examiner should identify any evidence of functional loss due to pain, weakness, fatigue, and/or incoordination of each lower extremity.  

If possible, the examiner should name the nerve(s) affected by neuropathy of each lower extremity.  In addition, if possible, the examiner is requested to distinguish between symptoms due to service-connected disability and nonservice-connected orthopedic disabilities of the back and knee.  A complete rationale for all opinions and conclusions expressed must be provided.

4.  After completing these actions, conduct any other development as may be indicated by the responses received as a consequence of the action taken in the preceding paragraphs.

5.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

